DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has filed two (2) sets of claims on 18 DECEMBER 2019.  The claim set considered is the set with status identifiers.  Current pending claims are Claims 1-18 and 21-22.  Claims 19-20 and 23-29 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites ‘The method of claim 16’; however, Claim 16 is drawn towards a system.  For examination purposes, the Examiner interprets Claim 21 to recite ‘The method of claim 17’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said platelet activation component" in step b).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRAZIER, US Patent 6,169,394 B1, submitted on the Information Disclosure Statement on 16 APRIL 2020, US Patent Cite No. 1. 
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference FRAZIER discloses a microfluidic device, Column 5 line 40-45, Column 7 line 13-25, Figure 2A, device 30, comprising: an assay chamber, Figure 2A, 2B, the area where microchannel 35 at termination at tips 50 is considered an assay chamber, Column 7 line 58-63, comprising two electrodes that bridge said assay chamber, Figure 2B, 
Additional Disclosures Included are: Claim 2: wherein the device of claim 1, wherein said plurality of inflow channels comprises two distinct channels, Figure 2A, channels 40 and 44, Column 7 line 30-37.; Claim 3: wherein the device of claim 1, wherein said electrodes are not in operable communication with said plurality of inflow channels, Figure 2A and 2B, channels 40 and 44 are not in operable communication with electrodes and tips 46 and 50, Column 7 line 30-63.; Claim 4: wherein the device of claim 3, wherein said electrodes are oriented perpendicular to said plurality of inflow channels, Figure 2A, 2B, electrodes 46 are perpendicular to channels 40 and 44, Column 7 line 30-63.; Claim 6: wherein the device of claim 1, wherein said plurality of inflow channels comprises two channels separated by 180 degrees, Figure 2A, channels 40 and 44 are at opposite ends of intersection.; Claim 7: wherein the device of claim 1, wherein said device is portable, Column 15 line 42-51, lab-on-a chip, inherently portable or hand-held.; and Claim 9: wherein the wherein said plurality of inflow channels comprises two channels separated by 180 degrees, Figure 2A, 2B.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 10, the FRAZIER reference discloses a system, Column 5 line 40-45, Column 7 line 13-25, Figure 2A, device 30, comprising: a) a device comprising an assay chamber, Figure 2A, 2B, the area where microchannel 35 at termination at tips 50 is considered an assay chamber, Column 7 line 58-63, comprising two electrodes that bridge said assay chamber, Figure 2B, electrodes 46 bridge across area of microchannel 35, Column 7 line 39-52; and a plurality of inflow channels in fluid communication with said assay chamber Figure 2A, channels 40 and 44, 
Additional Disclosures Included are: Claim 11: wherein the system of claim 10, wherein said analysis component comprises a computer processor and computer software, Column 10 line 45-51.; and Claim 12: wherein the system of claim 10, wherein said analysis component further comprises a display component configured to display electrical impedance, Column 6 line 59-64, Column 10 line 45-51, Claim 5 and 9. 
Claims 10-13, 15, 17, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SWAIM, US Publication No. 2006/0246528 A1.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 10, the reference SWAIM discloses a system, [0014], comprising: a) a device comprising an assay chamber comprising two electrodes that bridge said assay chamber, [0014, 0019]; and a plurality of inflow channels in fluid communication with said assay chamber, [0014, 0019]; and b) an analysis component configured to measure electrical impedance across said electrodes, [0006, 0014].
Additional Disclosures Included are: Claim 11: wherein the system of claim 10, wherein said analysis component comprises a computer processor and computer software, [0025].; Claim 12: wherein the system of claim 10, wherein said analysis component further comprises a display component configured to display electrical impedance, [0025].; Claim 13: wherein the system of claim 10, wherein said system further comprises a platelet activation component, [0019].; Claim 15: wherein the system of claim 14, wherein said platelet agonist is selected from the group 
Applicant’s invention is drawn towards a method, a method of measuring platelet aggregometry. 
Regarding Claim 17, the SWAIM reference discloses a method of measuring platelet aggregometry, [0006], comprising: a) contacting a sample comprising blood or blood product comprising platelets with the chamber of a system, [0006], which includes a device, [0014, 0019], comprising an assay chamber comprising two electrodes that bridge said assay chamber, [0014]; and a plurality of inflow channels in fluid communication with said assay chamber, [0014]; b) activating said platelets using said platelet activation component, [0014]; and c) measuring electrical impedance across said electrodes, [0006].
Additional Disclosures Included are: Claim 18: wherein the method of claim 17, wherein said blood product is platelet rich plasma, [0005], Claim 4, .; Claim 21: wherein the method of claim 16, further comprising the step of contacting said sample with a test compound, abstract, [0010-012, 0019], Claim 1.; and Claim 22: wherein the method of claim 21, wherein said test compound is an anti- thrombotic, anti-platelet, anti-coagulation, thrombotic, platelet activating, or coagulation agent, abstract, [0010-012, 0019], Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FRAZIER, US Patent 6,169,394 B1, submitted on the Information Disclosure Statement on 16 APRIL 2020, US Patent Cite No. 1. 
Regarding Claim 5
While FRAZIER discloses the assay chamber to be intersection/cross section of the microchannel, the shape of the channel is not specifically disclosed. 
However, since most channel have a circular cross section, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the chamber to be round as this a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SWAIM, US Publication No. 2006/0246528 A1, and further in view of KIM, US Patent 8,323,466 B2.
Regarding Claim 8, the SWAIM reference discloses the claimed invention, but is silent in regards to wherein said electrodes and/or said chamber is coated with a protein.
KIM discloses a microfluidic device, abstract, comprising: an assay chamber, Figure 5A-C, channel intersection between channel 302, 313, 314, Column 4 line 47-Column 6 line 40, and electrodes, Column 5 line 6-11, the electrodes are coated with a protein, Column 14 line 31-54.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the electrode to be coated with a protein as taught by KIM to form a binding site is specific for, or complementary to, a target molecule in a sample, Column 14 line 40-43.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SWAIM, US Publication No. 2006/0246528 A1, and further in view of RYAN, US Patent 4,788,139 A. 
Regarding Claim 14
The RYANN reference discloses a platelet activation component is calcium chloride and an additional component selected from the group consisting of a device configured to deliver mechanical stimuli and a platelet agonist, abstract, Column 5 line 1-29, 38-44. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify SWAIM to have the platelet activation component to be calcium chloride and an additional component be a platelet agonist as taught by RYAN to accurately measure platelet aggregation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SWAIM, US Publication No. 2006/0246528 A1, and further in view of RYAN, US Patent 4,788,139 A, and further in view of REDAELLI, WO 2016/033455 A1.  
Regarding Claim 16, the combination above suggest the claimed invention, but is silent in regards to wherein the device is configured to deliver mechanical stimuli is a shearing device.
The REDAELLI discloses a microfluidic device, abstract, configured to deliver mechanical stimuli where the mechanical stimuli is a shearing device, page 3, line 23-30, on a fluid sample for platelet activation state assays, page 2 line 31-33. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to have the device be configured to deliver mechanical stimuli is a shearing device to selectively activate platelets, abstract.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM